-.

                                                                    349

.J




                OFFICE   OF THE A-ITORNEY GENERAL   OF TEXAS
                                    AUSTIN
     GROVERSELLERS
     ATTORNEY
            GENERAL




             ml0 ol8b and arrldavlt
                                  ln 8opporttalOPOo?‘
                                                   rokrod
     t~~thefolngoLnglettur,&eadr,  inpart,ar followt
    Botml,ml.,   oto. . . . ..*......*
                              *t81             -#&B-
   ~TRRmA!PxwP     #
    COwmY w DALLAS I
         . . ..thstssf4roaolmtws8    ia~nooe8rrrll~




               wn. x. emme's l&t*, rddrssrsd   to you w&r
         -YcP
ato Of Ha*sl    9,1944,lwd8,  io part, 88 faovr:
         "        1tum4qqplIaionrt#@t%luotht1
    pls el&ilidton~aJulut       fvmtQi8 arg8lwiroe
    ths stat0 out o?            ti@aior the Jw:otary,
    8uthaef8odMl010             a.rges. Iksotht on
    the oplnloaaftheAtt~~l~.O~                 2~A,&ted
    Ootobwar8,19H,~8           rrsd to yow801 J .
         I. . . ."
351
        OuLmluobspea~lL8wsofT@xuI,~      F se**ioa,
48th .,1g43,~.~.~0.665,~h. 401, .l&rth&-c
                                     $"t"
    %d lowry *otioa - C0u@tFOllWt8 L
to the                                   I      #
p8rt88 re;Umr
                                       ?Fwthoxew8
                                     !zgzsm
                                     1,x343    3lra945


    "5.




            Of theirdi8tPiOt . . .    7,rn*~   7r500.00
                 ”
    l   .   6   .
353
354